Citation Nr: 9908460	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died on  February [redacted], 1996.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claim on 
appeal.  The appellant appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was congestive 
heart failure due to atherosclerotic cardiovascular disease; 
diabetes was a significant condition contributing to death 
but not resulting in the underlying cause.  

2.  During the veteran's lifetime service connection had not 
been established for any disease or disability. 

3. Congestive heart failure, atherosclerotic cardiovascular 
disease, and diabetes were not manifested during service or 
to a compensable degree within one year of service, and there 
is no competent medical evidence of a nexus between these 
diseases and service.

4.  Neither congestive heart failure, atherosclerotic 
cardiovascular disease, nor diabetes are radiogenic diseases, 
and there is no competent medical evidence  that links the 
veteran's fatal heart disease to inservice radiation 
exposure; the only supportive medical evidence of such a 
causal relationship is highly speculative.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death, claimed as secondary to 
exposure to ionizing radiation, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death, due to 
congestive heart failure, is related to service.  She 
maintains that the veteran was exposed to ionizing radiation 
in service when he was stationed in Hiroshima and Nagasaki 
shortly after atomic bombs were dropped on those cities in 
World War II.  She essentially maintains that such exposure 
to ionizing radiation weakened the veteran's body and/or 
heart, making him susceptible to the heart disease and 
congestive heart failure that eventually took his life.  In 
the alternative, she maintains that exposure to ionizing 
radiation resulted in cancer of the bladder, which, in 
combination with coronary artery disease, caused the 
veteran's death.  

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain diseases specified by statute, if they become 
manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2) (1998).  A presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  Therefore, the Board will consider the 
appellant's claim on both a presumptive and a direct basis.

During the veteran's lifetime, service connection had not 
been established for any disability.  The veteran's death 
certificate indicates that the veteran died on  
February 20, 1996 of congestive heart failure.  Atherosclerotic 
cardiovascular disease was listed as the underlying cause 
leading to congestive heart failure.  Diabetes was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause.  

The veteran served on active duty from March 1943 to January 
1946.  Service medical records noted no complaints of or 
treatment for congestive heart failure, atherosclerotic 
cardiovascular disease, or diabetes.  The veteran's 
separation examination report noted that the veteran's 
cardiovascular system, heart, and genito-urinary system were 
normal, and urinalysis was negative for sugar content.  
Service personnel records show that the veteran was in 
Nagasaki, Japan, in October 1945.

Private treatment records from the Duluth Clinic, in Duluth, 
Minnesota, from June 1953 to September 1992, indicate that 
the veteran suffered a myocardial infarction (MI) in October 
1980.  Correspondence from Michael J. Lucca, M.D., of the 
Duluth Clinic, dated in April 1996, indicates that the 
diagnosis of coronary artery disease "and recurrent problems 
with congestive heart failure," were based on this October 
1980 MI.  The records further indicate that diabetes mellitus 
had its onset in 1982.  

Additional records from the Duluth Clinic noted that the 
veteran was first diagnosed with a transitional cell 
carcinoma of the urinary bladder in October 1988.  The tumor 
was surgically removed, and the veteran subsequently returned 
for regular check-ups over the years.  Occasionally, small 
new tumors were detected and removed.  At the veteran's last 
check-up, in September 1995, there was no evidence of any 
recurrent tumors.  

The Board notes that the veteran did meet the definition of a 
radiation-exposed veteran, under 38 U.S.C.A. § 1112(c)(3)(A) 
due to his physical presence in Nagasaki, Japan in October 
1945.  See 38 U.S.C.A. § 1112(c)(3)(B)(ii).  However, despite 
being a radiation-exposed veteran, the Board notes that the 
veteran did not suffer from any of the diseases specific to 
radiation exposed veteran's under § 1112(c)(2), and none of 
the diseases listed in the statute has been shown to have 
caused, or substantially or materially contributed to, the 
veteran's death.  Therefore, service connection for the cause 
of the veteran's death on a presumptive basis under 
38 U.S.C.A. § 1112 cannot be established.

The Board also notes here that § 1112, in addition to § 1101, 
allow for service connection for arteriosclerosis on a 
presumptive basis if the disorder becomes manifest to a 
compensable degree within one year of discharge from service. 
However, these separate presumptive provisions also do not 
provide a link to service with regard to arteriosclerosis in 
this case since the evidence does not show that the disorder 
was manifested to a compensable degree within one year of 
service. 

Service connection similarly cannot be established under 
38 C.F.R. § 3.311.  As with 38 U.S.C.A. § 1112, neither 
congestive heart failure, atherosclerotic cardiovascular 
disease, nor diabetes is included in the list of radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  While the Board notes 
that urinary bladder cancer is included in the list of 
radiogenic diseases, § 3.311(b)(2)(xiii), there is no medical 
evidence that the veteran's urinary bladder cancer either 
caused, or substantially and materially contributed to, his 
death.  Urinary bladder cancer is not mentioned in the 
veteran's death certificate.  Furthermore, while Leon D. 
Kohn, M.D., reported in correspondence dated in March 1996, 
that the veteran had transitional cell carcinoma of the 
urinary bladder recurrent since 1988, Dr. Kohn stated that 
the cause of death was congestive heart failure secondary to 
atherosclerotic cardiovascular disease.  Finally, at the 
veteran's last check-up for urinary bladder cancer, in 
September 1995, there was no evidence of any recurrent 
tumors.

The only evidence presented by the appellant that tends to 
show that urinary bladder cancer had a substantial and 
material connection to the veteran's death are the 
appellant's own statements.  However, as a layperson, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of such a relationship, the 
Board finds that appellant's arguments that cancer of the 
urinary bladder had a substantial and material contributory 
role in the veteran's death are not supported by cognizable 
evidence demonstrating that the arguments are plausible or 
capable of substantiation.

Thus, service connection for the cause of the veteran's death 
cannot be established under the presumptive provisions for 
either radiation exposed veterans, or for arteriosclerosis, 
provided by 38 U.S.C.A. §§ 1101, 1112.  Nor can service 
connection be established under 38 C.F.R. § 3.311.  It 
remains next to be determined whether service connection for 
the cause of the veteran's death is warranted on the basis 
that all of the evidence otherwise shows that congestive 
heart failure, atherosclerotic cardiovascular disease, or 
diabetes, were incurred during service.  See 38 C.F.R. 
§ 3.303(d); Combee, 34 F.3d at 1045.

Service medical records do not indicate that the veteran 
developed either congestive heart failure, atherosclerotic 
cardiovascular disease, or diabetes during active service.  
Post service treatment records noted no cardiac problems 
until the veteran suffered an MI in October 1980, and 
diabetes was not diagnosed until 1982.  Thus, the evidence 
indicates that the disorders that led to the veteran's death 
began many years after his separation from service.  

In April 1996, the appellant submitted medical opinions to 
support her contention that the veteran's death was due to 
exposure to ionizing radiation in service.  Correspondence 
from Gerald L. Engelsgjerd, M.D., noted that he had been 
treating the veteran for recurrent cancer of the bladder 
since 1988, and that "there is a possibility that the 
malignancy of his bladder could have been related to previous 
radiation exposure."  As noted above, however, there is no 
medical evidence that cancer of the bladder was related to 
the veteran's death.  Dr. Engelsgjerd's opinion, therefore, 
is not probative to the issue of whether the veteran's death 
is related to service.

Correspondence from Dr. Lucca noted that "it is a 
possibility that [the veteran's] heart disease could have 
been caused," by exposure to ionizing radiation during World 
War II.  Dr. Lucca, however, stated further that the 
possibility was "remote" and indicated further that the 
veteran "had multiple risk factors for heart disease that 
are seen in the general U.S. population."  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a medical, etiological opinion, employing the word 
"could" should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336 (1997).  Viewing Dr. 
Lucca's opinion in it's full context, his letter is highly 
speculative regarding the causal connection between the 
veteran's heart disease and possible exposure to ionizing 
radiation, and strongly implies that "multiple risk factors 
for heart disease that are seen in the general U.S. 
population" were in fact the cause of the veteran's hear 
disease.  The opinion that there is a remote possibility of 
the contended causal relationship is simply too tenuous or 
speculative to well ground the claim.  As such, Dr. Lucca's 
opinion is, therefore, not sufficient to well-ground the 
appellant's claim that the veteran's cause of death is 
related to service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Although the appellant maintains that there is a relationship 
between the veteran's cause of death and his exposure to 
ionizing radiation during active service, as a layperson she 
is not competent to address issues requiring expert opinion.  
See Espiritu, 2 Vet. App. at 494-95.

Therefore, it is the judgment of the Board that the appellant 
has not met the initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death due to exposure to ionizing 
radiation.  Accordingly, the appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation, is denied.




		
      R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

